Exhibit 10.1

 

 



Amendment No. 2 to EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
this 1st day of October 2018 (the “Effective Date”), by and between Summit
Healthcare REIT, Inc, a Maryland corporation (“Company”), and Kent Eikanas, an
individual resident in the State of California (“Executive”).

 

RECITALS

 

WHEREAS, Company entered into the original employment agreement with Executive
as of September 23, 2015, as amended by Amendment No. 1 dated effective January
1, 2018 (collectively, the “Original Agreement”), subject to the terms and
conditions of the Original Agreement; and

 

WHEREAS, Executive and Company desire to amend the Original Agreement.

 

WHEREAS, all capitalized terms not defined herein shall have the same meanings
ascribed to them in the Original Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows, effective as of the Effective Date:

 

1.Term.

 

The Employment Period (as defined in the Original Agreement) shall continue
until the third (3rd) anniversary of the Effective Date of this Amendment.

 

2.Base Salary.

 

Base Salary shall be equal to $350,000 per annum.

 

3.Miscellaneous.

 

All other terms and conditions of the Original Agreement shall remain in full
force and effect.

 



 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written, to be effective at the Effective Date.

 

 

EXECUTIVE

 

/s/ Kent Eikanas                                            
Kent Eikanas

 

 

SUMMIT HEALTHCARE REIT, INC.

 

/s/ J. Steven Roush                                        

By: J. Steven Roush
Title: Chairman of the Board of Directors 

 

 



 

